Citation Nr: 0736087	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for choroiditis, claimed 
as eye disease.

2.  Entitlement to service connection for rashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In November 2002, the 
RO denied the veteran's application to reopen a claim of 
service connection for choroiditis, and in January 2003, the 
RO denied his claim of service connection for rashes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a December 2004 VA Form 9, (Appeal to Board of Veterans' 
Appeals), the veteran requested the opportunity to testify at 
a hearing held before a traveling Veterans Law Judge at the 
local VA office.  Although the veteran failed to report for a 
hearing before a traveling Veterans Law Judge in July 2007, 
in November 2007 the Board determined that good cause was 
shown and granted his motion to reschedule his travel board 
hearing.  Thus this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

